United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, OKLAHOMA
PERFORMANCE CLUSTER,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-249
Issued: June 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2011 appellant filed a timely appeal from the May 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a six percent impairment of his left and right arms, for which he received schedule awards.
FACTUAL HISTORY
In June 2007, OWCP accepted that appellant, then a 62-year-old letter carrier, sustained
bilateral carpal tunnel syndrome, cervical spondylosis without myelopathy and spinal stenosis of
1

5 U.S.C. §§ 8101-8193.

the lumbar region due to his repetitive work duties over time. On October 18, 2007 he
underwent cervical spine surgery, including fusion between C3 and C7. On March 23, 2009
appellant underwent left carpal tunnel release surgery. The procedures were authorized by
OWCP.
In a February 4, 2010 report, Dr. Harvey Drapkin, an attending osteopath and Boardcertified neurologist, noted that appellant denied major weakness in his arms. He indicated that
motor examination of the arms revealed a mild restriction of shoulder motion bilaterally but no
major weakness. Sensory testing revealed vibratory and light touch sensation to be preserved
over all four limbs and deep tendon reflexes were 1-1/2+ and symmetrical in both upper and
lower extremities. Dr. Drapkin stated that on the date of examination, February 4, 2010, he
performed electromyography (EMG) testing of the dermatomes from C4 to T1 on the left and
found no evidence of active denervation such as fibrillations or positive sharp waves. He
indicated that the study was normal.
In an August 13, 2010 report, Dr. Michael Hebrard, an attending physical medicine and
rehabilitation physician, noted that appellant had undergone cervical surgery from C3 to C7 and
had ongoing complaints. Upon examination, appellant had 3+/5 motor strength in elbow flexion
and extension bilaterally and 3+/5 grip strength bilaterally. Using the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009), Dr. Hebrard rated appellant under Table 15-20 on page 434 for peripheral nerve root
impairment of the upper extremities affecting the brachial plexus, C5 through C8 and T1. He
calculated for the left arm a 43 percent impairment due to moderate sensory deficit and a 38
percent impairment due to moderate motor deficit resulting in a 65 percent impairment of the left
arm after use of the Combined Values Chart on page 604. With respect to the right arm,
Dr. Hebrard determined that appellant had a 23 percent impairment due to sensory deficit and a
38 percent impairment due to motor deficit resulting in a 52 percent impairment of the right arm
after using the Combined Values Chart.
In an October 28, 2010 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
and OWCP’s medical adviser, stated that the medical evidence did not appear to support that
appellant had a work-related peripheral nerve injury extending from the cervical region into the
arms. He recommended that appellant be referred to a second opinion physician for further
evaluation of any permanent impairment.
In a March 2, 2011 report, Dr. Michael S. Smith, Board-certified in physical medicine
and rehabilitation, served as the second opinion referral physician. He reported appellant’s
medical history and the findings on physical examination and diagnostic testing. Upon
examination, appellant had a general absence of two-point discrimination in both median nerves
and that he had a negative Tinel’s sign at both elbows and wrists. The results of February 4,
2010 EMG testing showed normal ulnar nerve conduction on the left and normal findings of C4
through T1 on the left. Dr. Smith stated that appellant reached maximum medical improvement
by March 23, 2010 and diagnosed several conditions, including bilateral carpal tunnel syndrome
status post release on the left with median nerve dysesthesias, cervical spondylosis and spinal
stenosis without myelopathy or radiculopathy, status post cervical spine fusion with limited
range of motion and persistent pain, and lumbar spinal stenosis and intermittent back pain
without myelopathy or radiculopathy. He determined that, under Table 15-23 on page 449 of the

2

sixth edition of the A.M.A., Guides, appellant had EMG test findings consistent with grade
modifier 1, history consistent with grade modifier 3 and physical findings consistent with grade
modifier 3. Adding these values yielded an average of 2.33 which rounded down to grade
modifier 2. Dr. Smith indicated that, when considering that appellant’s disabilities of the arm,
shoulder and hand (QuickDASH) score fell under the severe range, his condition in each arm fell
under a six percent impairment under Table 15-23. He noted that the current examination and
most recent EMG test findings did not support an ulnar neuropathy. Dr. Smith further found
that, with respect to his cervical and lumbar spondylosis, appellant did not have any findings of
spinal nerve injury or myelopathy that could be supported by the spinal nerve tables of the
A.M.A., Guides. He stated, “As a result, unfortunately, no impairment can be provided for the
cervical or lumbar spine.” Dr. Smith concluded that appellant had a six percent permanent
impairment of his left arm and a six percent permanent impairment of his right arm due to
neuropathy associated with the median nerves.
In a March 31, 2011 report, Dr. Ronald H. Blum, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed the medical evidence. He provided an
assessment of appellant’s arm impairment, under Table 15-23 of the sixth edition of the A.M.A.,
Guides, that was in accordance with the evaluation of Dr. Smith and agreed that appellant had a
six percent permanent impairment of his left arm and a six percent permanent impairment of his
right arm. Dr. Blum noted that Dr. Smith found no evidence for myelopathy or radiculopathy in
the upper and lower extremities resulting from the accepted spinal conditions and posited that,
therefore, appellant had no permanent impairment resulting from the accepted spinal conditions.
In a May 17, 2011 decision, OWCP granted appellant schedule awards for a six percent
permanent impairment of his left arm and a six percent permanent impairment of his right arm.
The awards ran for 37.44 weeks March 22 to December 22, 2010 and were based on the opinions
of Dr. Smith and Dr. Blum.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.5 It is well established that in determining the amount of a

2

Id. at § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.6
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.7 In
Table 15-23, grade modifier levels (ranging from zero to four) are described for the categories
test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.8
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, cervical
spondylosis without myelopathy and spinal stenosis of the lumbar region due to his repetitive
work duties overtime. On October 18, 2007 appellant underwent cervical spine surgery,
including fusion between C3 and C7. On March 23, 2009 he underwent left carpal tunnel release
surgery.
OWCP granted appellant a schedule ward for a six percent permanent impairment of both
arms. The Board finds that it properly granted appellant this award based on the opinion of
Dr. Smith, Board-certified in physical medicine and rehabilitation physician serving as an
OWCP referral physician and the opinion of Dr. Blum, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser.
In a March 2, 2011 report, Dr. Smith discussed his findings and provided an opinion that
appellant had a six percent permanent impairment in his left arm and a six percent permanent
impairment in his right arm under the standards of the sixth edition of the A.M.A., Guides.9 He
properly applied these standards to reach his conclusion about appellant’s permanent arm
impairment.
Dr. Smith properly made reference to Table 15-23 (Entrapment/Compression Neuropathy
Impairment) on page 449 of the sixth edition of the A.M.A., Guides.10 He chose grade modifiers
6

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
7

See A.M.A., Guides 449, Table 15-23.

8

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
Function Scale score. Id. at 448-49.
9

On appeal, appellant alleged that, because his claim was accepted in 2007, his impairment should have been
evaluated under the fifth edition of the A.M.A., Guides. However, OWCP’s decision regarding impairment was not
issued until after May 1, 2009 and therefore evaluation of appellant’s impairment under the sixth edition of the
A.M.A., Guides was appropriate. See supra note 5.
10

Supra note 7.

4

in each arm from the table for the various categories, including test findings (grade modifier 1),
history (grade modifier 3) and physical findings (grade modifier), based on the findings of
record. Dr. Smith then correctly averaged the grade modifiers to find that appellant’s condition
fell under grade modifier 2 and he considered appellant’s functional scale (per the QuickDASH
score) to conclude that he had a six percent impairment in each arm under Table 15-23.11 The
evidence of record did not show that appellant had ulnar neuropathy that warranted an
impairment rating. Dr. Smith also properly found that appellant did not have any findings of
spinal nerve injury or myelopathy that could be supported with the modified spinal nerve tables
of the A.M.A., Guides, such that he would have an impairment rating on such a basis. Therefore,
he correctly concluded that appellant had a six percent permanent impairment of his left arm and
a six percent permanent impairment of his right arm due to neuropathy associated with the
median nerves.
Dr. Smith’s assessment of appellant’s arm impairment was also supported by the opinion
of Dr. Blum. In a March 31, 2011 report, Dr. Blum provided an opinion that Dr. Smith’s
calculation of appellant’s arm impairment was correct under the relevant standards of the
A.M.A., Guides.
The record contains an August 13, 2010 report in which Dr. Hebrard, an attending
physical medicine and rehabilitation physician, elected to rate appellant under Table 15-20 on
page 434 of the A.M.A., Guides for peripheral nerve root impairment of the upper extremities
affecting the brachial plexus, C5 through C8 and T1. He concluded that appellant had a 65
percent impairment of the left arm and a 52 percent impairment of the right arm. The Board
finds that this opinion on permanent impairment is not supported by the evidence of record as
there is no evidence that appellant has peripheral nerve root impairment of the upper extremities
affecting the brachial plexus, either in the form of a preexisting injury or a work-related injury.
Appellant’s claim was accepted for cervical spondylosis without myelopathy and the physical
findings and diagnostic testing results do not support that he had a cervical myelopathy or
radiculopathy.
The Board notes that there is no medical evidence of record showing that appellant has
more than a six percent permanent impairment of his left arm and a six percent permanent
impairment of his right arm, for which he already received schedule awards. For these reasons,
OWCP properly declined to award appellant schedule award compensation for a greater
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

11

Id. On appeal, appellant alleged that Dr. Smith’s evaluation was invalid because he performed a cursory
physical examination. The Board finds, however, that Dr. Smith performed a comprehensive physical examination
and provided an extensive evaluation of appellant’s impairment under the relevant standards.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a six percent permanent impairment of his left arm and a six percent permanent
impairment of his right arm, for which he received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the May 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

